United States Court of Appeals
                      For the First Circuit


No. 17-1367

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                      JOSÉ CENTENO-GONZÁLEZ,

                       Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this court, issued on February 24, 2021, is
amended as follows:


      On page 6, line 22, delete the first comma.

      On page 7, lines 12-13, replace the citation with "Id. at *1-
3."

      On page 7, line 13, replace "its" with "his."

     On page 19, line 7, replace "magistrate's" with "magistrate
judge's."

     On page 21, line 15, replace "magistrate's" with "magistrate
judge's."